Citation Nr: 1039125	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty from November 1968 until 
November 1972.  The record indicates that he served in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This action granted entitlement to service 
connection for bilateral hearing loss (assigning a 50 percent 
disability rating); granted entitlement to service connection for 
diabetes mellitus, Type II (assigning a 20 percent disability 
rating); granted entitlement to service connection for tinnitus 
(assigning a 10 percent disability rating); granted entitlement 
to service connection for peripheral neuropathy of the lower 
extremities (assigning a 10 percent disability rating for each 
extremity); granted entitlement to service connection for 
erectile dysfunction (assigning a noncompensable disability 
rating); granted entitlement to special monthly compensation 
based on loss of use of a creative organ; denied entitlement to 
service connection for hypertension; denied entitlement to 
service connection for peripheral neuropathy of the bilateral 
upper extremities; denied entitlement to service connection for 
depression and anxiety; and denied entitlement to service 
connection for PTSD.

In December 2006, the appellant submitted a notice of 
disagreement (NOD) with the denial of his claims for entitlement 
to service connection for hypertension, peripheral neuropathy of 
the bilateral upper extremities, depression and anxiety and PTSD.  
The RO issued a Statement of the Case (SOC) for the 
aforementioned issues in May 2007.  In May 2007, the appellant 
submitted a VA Form 9 [Substantive Appeal], on which he specified 
that he only wished to appeal the denial of his claim of 
entitlement to service connection for PTSD.

By an April 2008 action, the Board remanded this case in order to 
provide the appellant with a Travel Board hearing.  Said hearing 
occurred in June 2009 in Muskogee, Oklahoma, before the 
undersigned Acting Veterans Law Judge.  A hearing transcript was 
produced and has been included in the claims folder for review.  
Following a review of the claim in September 2009, the Board 
issued a decision on the merits of the appellant's claim.  
Specifically, the Board found that the evidence did not support 
the appellant's assertions that he was suffering from PTSD that 
was related to or caused by or the result of his military 
service.  The appellant was notified of that decision and he 
appealed to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  Pursuant to a Joint Motion for 
Remand, in a July 2010 Order, the Court vacated the Board's 
decision and remanded the claim to the Board for readjudication 
in accordance with the Joint Motion.  

The appeal is REMANDED to the RO in Muskogee.  VA will notify the 
appellant if further action on his part is required.


REMAND

As noted above, the Board issued a decision on the merits of the 
appellant's claim in September 2009.  Prior to that action, the 
appellant claimed that while he was stationed at Da Nang Air 
Base, in South Vietnam, the base had undergone numerous rocket 
and mortar fire attacks that caused him great distress.  He 
further stated that he had witnessed a man's death while walking 
aboard the U.S.S. ORISKANY, and that this event, along with the 
placing of fallen military members in body bags, had also caused 
him to experience anxiety, depression, and nightmares.  The Board 
found that, with respect to the appellant's claimed stressors, 
the appellant had not provided sufficient information (times and 
dates) that would allow VA to accomplish additional information 
gathering through the proper Department of Defense agencies.  It 
was further concluded that since the appellant did not provide 
sufficient information in order to verify his "combat-related" 
stressors, service connection for PTSD could not be granted.  

In vacating and remanding this claim back to the Board, the Court 
has disagreed with the Board's (VA's) development of the 
appellant's claim.  The Court found that the VA breached its duty 
to assist the appellant with his claim when it did not attempt to 
verify the claimed stressors through government sources.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997), and also Daye v. 
Nicholson, 20 Vet. App. 512 (2006).  The Court indicated that the 
VA should have made additional requests to Joint Service Record 
Retention Center (JSRRC) in order to verify the appellant's 
claimed stressors.  Finally, the Court instructed the VA to 
further develop the claim to include the requesting of a JSRRC 
search for corroborating evidence of the appellant's claimed 
stressors.  

Prior to July 13, 2010, service connection for PTSD required: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 
Vet. App. 128 (1997).  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), that provides that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f) (2010).  However, effective July 13, 
2010, 38 C.F.R. § 3.304 (f) was amended to include a new 
paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3)  If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  


If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2010).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed.  See 
Cohen v. Brown, 10 Vet. App. at 144.  Nevertheless, credible 
evidence that the claimed in-service stressor actually occurred 
is also required.  See 38 C.F.R. § 3.304(f) (2010).  See Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen at 138; Suozzi v. Brown, 10 Vet. App. 
307 (1997).

In keeping with the instructions given by the Court as well as 
the recent change in the regulations pertaining to PTSD claims, 
the present claim will be remanded to the RO for the following 
actions:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010) and 38 
C.F.R. § 3.159(b) (2010) for the issue now 
on appeal including an explanation as to 
how he may prevail on his claim for 
entitlement to service connection for PTSD, 
to include providing him with a copy of the 
new service connections rules and 
regulations (75 Fed. Reg. 39,843 (July 13, 
2010)) affecting PTSD service connection 
claims.  The RO/AMC should also send to the 
appellant appropriate notice in accordance 
with the VCAA, to include notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) 
and 38 C.F.R. § 3.159(b) (2010) as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).



2.  The RO should specifically ask that the 
appellant elaborate on the following 
assertions:

a.  The appellant should provide as much 
detail as he possibly can with respect to 
the incident in which his unit was subject 
to repeated rocket and mortar fire.  The 
appellant should provide as much 
information as he can with respect to this 
incident; i.e., his location at the time of 
the incident(s), the time of year that it 
occurred, how the incident(s) affected him, 
the names of any individuals who were with 
him during the same incident, et cetera.  

b.  The appellant should provide as much 
detail as he possibly can with respect to 
his duties while stationed at Da Nang Air 
Base in Vietnam and any stressful event, 
other than the rocket and mortar fire, that 
may have occurred while performing those 
duties.

c.  The appellant should provide as much 
detail as he possibly can with respect to 
the incident(s) that occurred while he was 
boarding the U.S.S. ORISKANY; i.e., his 
location at the time of the incident(s), 
the time of year that it occurred, how the 
incident(s) affected him, the names of any 
individuals who were with him during the 
same incident, et cetera.

3.  The response received from the 
appellant, along with any other additional 
information provided by the appellant, 
should be forwarded to the National 
Personnel Records Center (NPRC), if 
appropriate, the National Archives and 
Records Administration (NARA) [Attn: 
Archives II Textual Reference Branch 
(NNR2), Room 2600, 8601 Adelphi Road, 
College Park, Maryland 20740-6001], and the 
US Joint Service Records Research Center 
(JSRRC).  The RO should ask each of the 
units whether they can confirm the presence 
of the appellant, his duties, and any event 
he has commented thereon.

The RO should specifically request 
confirmation of the mortaring and rocket 
firing of Da Nang Air Base from late 1971 
to November 1972, and the decapitation of 
an individual by a plane that was assigned 
to the U.S.S. ORISKANY during the time 
period of October 1971 to December 1971.  
NPRC, JSRRC, and/or NARA should review 
their records and comment on the 
appellant's claimed presence at Da Nang Air 
Base and whether the base was shelled or 
fired upon during his assignment thereto.  
If the NPRC and/or JSRRC and/or NARA is/are 
unable to provide specific detail 
concerning the appellant's claimed 
stressors because of national security, the 
NPRC, JSRRC, and/or NARA should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  All 
information obtained should be included in 
the claims folder for future review.

4.  Following the above, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically render 
a finding as to whether the record 
establishes the existence of a stressor or 
stressors.  Moreover, the RO must specify 
what stressor or stressors in service it 
has determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record and it must 
take into account the Court's holding in 
Pentecost v Principi, 16 Vet. App. 124 
(2004).

5.  If a stressor is confirmed, or if the 
stressor is recognized pursuant to the 
rules and regulations finalized in 75 Fed. 
Reg. 39,843 (July 13, 2010), the RO should 
arrange for the appellant to be examined by 
a VA psychiatrist, who has not previously 
examined him, to determine the correct 
diagnosis of any psychiatric disorder.  The 
RO must specify for the VA examiner, the 
stressor or stressors that the RO has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.

If a diagnosis of PTSD is appropriate, the 
VA examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO.

If the examiner concludes that the 
appellant does not suffer from PTSD, but 
instead suffers from another psychiatric 
disorder with PTSD traits, the examiner 
must proffer an opinion [likely, less than 
likely, or as likely as not] as to whether 
any non-PTSD condition is related to or 
aggravated by the appellant's military 
service or any incident therein.  In 
discussing this point, the examiner must 
reference the appellant's medical treatment 
records.


The report of the examination should 
include a complete rationale for all 
opinions expressed.  Any diagnoses should 
be in accordance with DSM IV.  

The entire claims folder and a copy of 
this Remand must be made available to 
and reviewed by the VA examiner prior 
to the examination.  The VA examiner 
should note this has been accomplished 
in the examination report.

6.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  See 38 C.F.R. § 4.2 
(2010); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for PTSD.  If the benefit sought 
on appeal remains denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  The RO should specifically 
discuss in the SSOC the applicability of 
Pentecost and the new rules and regulations 
involving stressor verification to the 
appellant's claim.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), 
failure to attend the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).


